UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): March 4, 2008 FUND.COM INC. (Exact name of registrant as specified in its charter) Delaware 333-121764 26-1143500 (State or other jurisdiction ofIncorporation) (Commission File Number) (IRS Employer Identification No.) 455 Broadway, 4th Floor New York, New York 10012 (Address of Principal Executive Offices) (212)625-3591 Registrant’s Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into a Material Definitive Agreement. On March 4, 2008, Fund.com Inc. (the “Company”) entered into a Consulting Agreement with Fabric Group, LLC (“Fabric”). Fabric is wholly-owned and managed by Daniel Klaus, who is chairman, director and former Chief Executive Officer of the Company.Under the Consulting Agreement, Fabric will receive an annual base fee of $300,000, in return for strategic consulting services provided by Daniel Klaus and Lucas Mann (a director and Chief Marketing Officer of the Company) in the areas of business development, product marketing and online strategy and for performance of other duties as requested from time to time by the Board.In addition, pursuant to the Consulting Agreement,Fabric will receive a one time fee of $55,000 for servicespreviously rendered to the Company. Fabric is also eligible to receive bonuses and other benefits as the Board may award in its discretion.Under the Consulting Agreement, Mssrs. Klaus and Mann will be reimbursed for their costs of health and life insurance.In addition, Fabric will be reimbursed for all reasonable travel and entertainment expenses incurred in connection with Fabric’s responsibilities under the Consulting Agreement. If Fabric is terminated without Cause (as defined in the Consulting Agreement) or Fabric resigns for Good Cause (as defined in the Consulting Agreement, which includes resignation following a change of control), Fabric will be entitled to payments for the full term. The initial term of the Consulting Agreement is March 1, 2008 through February 28, 2009, extendible from year to year with mutual consent of the parties. The Consulting Agreement with Fabric is incorporated by reference in its entirety herein and a copy is attached to this Current Report on Form 8-K as Exhibit On March 4, 2008, the Company entered into a Consulting Agreement with MKL Consulting Ltd. (“MKL”). MKL is wholly-owned and managed by Darren Rennick, who isexecutive vice president and a director of the Company. Under the Consulting Agreement, MKL will receive an annual base fee of $150,000, in considerationfor Mr. Rennick’s service to the Company as Executive Vice President and for performance of other duties as requested from time to time by the Board.In addition, pursuant to the Consulting Agreement,MKL will receive a one timefee of $25,000 for services previously renderedto the Company. Under the Consulting Agreement, Mr. Rennick will be reimbursed for his costs of health and life insurance.In addition, MKL will be reimbursed for all reasonable travel and entertainment expenses incurred in connection with MKL’s responsibilities under the Consulting Agreement. If MKL is terminated without Cause (as defined in the Consulting Agreement) or MKL resigns for Good Cause (as defined in the Consulting Agreement, which includes resignation following a change of control), MKL will be entitled to payments for the full term. The initial term of the Consulting Agreement is March 1, 2008 through February 28, 2009, extendible from year to year with mutual consent of the parties.The Consulting Agreement with MKL is incorporated by reference in its entirety herein and a copy is attached to this Current Report on Form 8-K as Exhibit On March 7, 2008, Fund.com Managed Products Inc., a wholly-owned subsidiary of the Company, entered into a License Agreement with Equities Global Communications, Inc.(“Equities Global”). Equities Global Communications, Inc. is an affiliate of Equities Media Acquisition Corp Inc., the Company's controlling shareholder. Pursuant to the License Agreement, Fund.com Managed Products Inc. will have an exclusive license to use the EQUITIES® Hedge Fund Index (the “EQUITIES Index”) in connection with the making, issuance, purchase, sale, market quotation, marketing, promotion, trading or other distribution of investment products.Fund.com Managed Products will also have the right to use and refer to the trademarks and trade names “EQUITIES®" and "EQUITIES® Hedge Fund Index” in connection with the distribution of investment products and in connection with making disclosure about such investment products, to the extent necessary to indicate the source of the EQUITIES Index. Under the License Agreement, Fund.com Managed Products will also have a right of first refusal to enter into arrangements concerning the licensing of any index owned or developed by Equities Global. Pursuant to the License Agreement, Fund.com Managed Products is required to pay to Equities Global 5% of all sub-license fees collected by Fund.com from all sub-licensees of the EQUITIES Index. For any use of the EQUITIES Index by Fund.com Managed Products or its affiliates, the license fees to be paid to Equities Global shall be determined upon agreement by the parties. The License Agreement provides that its term continues until terminated in accordance with its terms.The License Agreement may be terminated, among other reasons, · upon 60 days notice by a party if such party believes in good faith that material damage or harm is occurring to the reputation or goodwill of that party by reason of its continued performance, · Upon 60 days notice for the other party’s breach of material terms or conditions, · by Equities Global in its sole discretion if it ceases compiling and publishing the EQUITIES Index (Equities Global is required to provide at least six months notice prior to such discontinuance);in such case, we have the option to elect to publish, compile, calculate, maintain and license the EQUITIES Indexor to use any replacement or substitute index, · by us at any time upon 90 days notice if we elect in our sole discretion to cease use of the EQUITIES Index, · by Equities Global upon 90 days notice (or upon lesser period of time if required by court order) if any legislation, regulation or interpretation is adopted that in Equities Global’s reasonable judgment materially impairs Equities Global’s ability to license and provide the EQUITIES Index andtrademarks under the License Agreement or if any litigation is pending or threatened or commenced and Equities Global reasonably believes such litigation or proceeding would have a material and adverse effect on EQUITIES Index or trademarks or upon Equities Global’s ability to perform under the License Agreement. Equities Global’s cumulative liability to Fund.com Managed Products is capped at the average annual license fees actually paid to Equities Global under the License Agreement. The License Agreement is incorporated by reference in its entirety herein and a copy is attached to this Current Report on Form 8-K as Exhibit Item 4.01 Changes in Registrant’s Certifying Accountant. (b) On March 4, 2008 the Board approved the engagement of Jewett, Schwartz, Wolfe & Associates (“Jewett”) as our new principal independent registered public accounting firm. Jewett has been engaged for general audit and review services because of its history with the Company prior to its merger with Eastern Services Holdings Group, Inc. and not because of any particular transaction or accounting principle, or because of any disagreement with the registrant’s former accountant, Gately & Associates, Inc. Gately & Associates remains engaged by us solely to complete its audit of Eastern’sfinancial statements for the fiscal year ended December 31, 2007. Item 5.02(c) Appointment of President; Appointment of Chief Operating Officer; Compensatory Arrangements of Certain Officers. On March 4, 2008, Gregory Webster was appointed as the President of the Company. Since 2007, Mr. Webster, 46, has served as the President of WALWEB, LLC, where he is the principal partner in charge of business operations and development. Amongst WALWEB’s projects isCollegeLifeDirect, an online services company supporting the US College Education market. From October 2000 to November 2006, Mr. Webster held several senior management positions at HSBC PLC, including President and CEO of HSBC Brokerage (USA) Inc. and most recently as Managing Director – HSBC Securities (USA), Inc. Prior to joining HSBC, Mr.
